Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1402*—when verdict not sustained. A verdict so inconsistent with the theory of the suit and instructions, and so irreconcilable with the evidence that it cannot be deemed otherwise than a mere compromise cannot be sustained on appeal. 2. Municipal Court of Chicago, § 13*—when variance is material. A plaintiff cannot make one claim in his statement of claim and recover on an entirely different claim.